DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Synthesis of characterization of nano-sized ZnO powders by direct precipitation method).
Regarding claim 1, Chen discloses nano-sized ZnO particles obtained by adding a zinc nitrate solution to an ammonium carbonate solution, while stirring, drying the obtained precipitate and heat-treating this, wherein the crystallite size based on the XRD pattern is 35.2 nm and the particle size determined by the BET method is 56.7 nm (2. Experimental, 3. Results and Discussion). 
As Chen discloses zinc oxide powder having the claimed crystallite size and the particle size as presently claimed, it therefore would be obvious that zinc oxide would intrinsically have the claimed loose bulk density and tapped density overlapping the claimed range. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Synthesis of characterization of nano-sized ZnO powders by direct precipitation method) in view of Ishikawa et al. (US 2017/0252480).
Regarding claim 3, Chen fails to disclose a crystallite size of sintered particles determined through X-ray diffraction is from 70-1020 nm when the sintered particles are obtained by sintering the zinc oxide powder of claim 1.
Although Chen  does not disclose zinc oxide particles obtained by sintering the particles comprising the process steps as claimed, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Chen meets the requirements of the claimed product, Chen clearly meet the requirements of present claims of zinc oxide powder. 
Whereas, Ishikawa discloses inorganic compound sintered body where a crystallite size increases during sintering. 
It would be obvious to one of ordinary skill in the art at the time the application was filed to obtain the claimed crystallite size of claim 3 based on the teaching of Ishikawa that crystallite size increases during sintering. 

Response to Arguments
Applicants arguments filed on 05/16/2022 have been fully considered, but they are not persuasive. 
Applicants arguments with respect to Example 1 and comparative examples 1-4 is acknowledged and Applicants arguments with respect to experimental example of Chen and the manufacturing method described in Chen is different from that of “Precursor Synthesis Example 1” used in Example 1 of the present specification.
However, it is agreed that Chen manufacturing method is not identical to the method used by the Applicant in their specification. Any difference imparted by product by process limitations would have been obvious to one having ordinary skill in the art at the time of the invention was made because where the examiner has found a substantially similar product as in the applied prior art the burden of proof is shifted to the applicant to establish that their product is patentably distinct not the examiner to show the same process of making, see In re Brown, 173 USPQ 685, In re Fessmann, 180 USPQ 324, In re Spada, 15 USPQ2d 1655, In re Fitzgerald, 205 USPQ 594 and MPEP 2113.
Applicant argues that as in Comparative Examples 1-4 of the present specification (using Precursor Synthesis Examples 2-5) which do not use “Precursor Synthesis Example 1”, the zinc oxide powder of Chen is extremely likely to fall outside the range that “a loose bulk density is from 0.38 to 0.50 g/cm, and a tapped density is from 0.50 to 1.00/cm?” of present claim 1.
However, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant regarding Chen not having the claimed loose bulk density and tapped density must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicants statement that Chen is “likely” to fall outside the claimed ranges is not persuasive as Applicant has failed to provide an evidence to support this statement, Examiner requests Applicant to show the example of Chen with the bulk and tapped density which falls outside the claimed range to overcome the rejection. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONAK C PATEL whose telephone number is (571)270-1142. The examiner can normally be reached M-F 8:30AM-6:30PM (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALICIA CHEVALIER can be reached on 5712721490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONAK C PATEL/Primary Examiner, Art Unit 1788